Citation Nr: 9926612	
Decision Date: 09/16/99    Archive Date: 09/28/99

DOCKET NO.  98-05 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to accrued benefits based on clear and 
unmistakable error (CUE) in denying service connection for a 
back injury prior to December 18, 1989.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The appellant, her son, her daughter, and her son-in-law



ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service from February 1942 to October 
1945.  The veteran and appellant were married from August 
1945 until the veteran's death in March 1997.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 1997 rating decision from the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied entitlement to accrued benefits based on 
CUE in denying service connection for residuals of a back 
injury by earlier rating decisions.  

The Board notes that the appellant has filed a timely notice 
of disagreement, in October 1997, to the June 1997 RO 
decision denying service connection for the cause of the 
veteran's death.  A statement of the case was issued in 
October 1998.  An appeal consists of a timely filed notice of 
disagreement in writing and, after a statement of the case 
has been furnished, a timely filed substantive appeal.  
38 C.F.R. § 20.200 (1998).  A substantive appeal must either 
indicate that the appeal is being perfected as to all issues 
addressed in the statement of the case, or must specifically 
identify the issues appealed.  38 C.F.R. § 20.202 (1998).  
A substantive appeal must be filed within 60 days from the 
date that the agency of original jurisdiction mailed the 
statement of the case to the appellant, or within the 
remainder of the 1-year period from the date of mailing of 
the notification of the determination being appealed, 
whichever period ends later.  38 C.F.R. § 20.302(b) (1998).  
The record contains no substantive appeal on the issue of 
service connection for the cause of the veteran's death.  
Therefore, that issue is not before the Board.  


FINDINGS OF FACT

1. Service connection for residuals of a back injury was 
granted by rating decision in May 1991, effective December 
18, 1989.

2. A CUE claim for benefits does not survive a veteran's 
death, and is not payable as an accrued benefit.


CONCLUSION OF LAW

The claim of CUE in the May 1991 rating decision is dismissed 
for failure to state a claim for which benefits could be 
paid.  38 U.S.C.A. § 5121(a) (West 1991 & Supp. 1998); 38 
C.F.R. § 3.1000 (1998); Haines v. West, 154 F.3d 1298 
(Fed. Cir. 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

The veteran filed an initial claim for VA benefits for 
service connection for residuals of a back injury in October 
1974.  By rating decision in April 1975, the RO denied 
service connection for a lumbosacral spine condition.  The 
veteran requested that the claim for service connection for 
residuals of a back injury be reopened in May 1978.  By 
rating decision in June 1978, the RO found that the evidence 
submitted was not new and material and provided no basis for 
reopening the record.  This rating decision was confirmed in 
July 1978.  In December 1990, the veteran again requested 
that his claim be reopened.  By rating decision in May 1991, 
the RO granted service connection for residuals of a back 
injury with a 30 percent evaluation, effective from December 
18, 1989.  The veteran did not file a notice of disagreement 
to this decision.

The veteran died on March [redacted], 1997.  The veteran had 
no claims pending before VA at the time of his death.  In March 
1997, the appellant filed a claim for dependency and indemnity 
compensation, death pension, and accrued benefits.  In a 
statement received in June 1997, the appellant stated that 
she wished to pursue benefits denied to the veteran for the 
period from 1974 to 1991.  


II. Analysis

Upon the death of a veteran, periodic monetary benefits to 
which that individual was entitled at death under existing 
ratings or decisions, or those based on evidence in the file 
at the date of his death (hereinafter referred to as "accrued 
benefits") and due and unpaid for the period not to exceed 
two years, shall, upon the death of such individual be paid 
to the living person first listed as follows: (1) his spouse, 
(2) his children (in equal shares), (3) his dependent parents 
(in equal shares).  38 U.S.C.A. § 5121; 38 C.F.R. § 
3.1000(a).

By statute, entitlement to accrued benefits must be based on 
evidence in the file at the time of death, or evidence, such 
as VA records, deemed to be of record at that time.  38 
U.S.C.A. § 5121; 38 C.F.R. § 3.1000; Zevalkink v. Brown, 6 
Vet. App. 483 (1994).

The appellant's claim for accrued benefits was clearly 
timely, as it was filed within one year after the veteran's 
death in March 1997.  38 U.S.C.A. § 5121(c).  However, as the 
veteran had no claims pending on the date of his death, an 
award of benefits to the appellant on an accrued basis is not 
warranted.

Similarly, there is no legal basis for a favorable decision 
based on the appellant's allegations of the existence of CUE 
in the May 1991 RO rating decision, granting service 
connection for residuals of a back injury, effective December 
1989.  The veteran did not express disagreement with the 
effective date of this decision nor did he allege CUE in that 
decision, or any previous rating decision, during 
his lifetime.  The appellant cannot allege CUE in those 
decisions after his death.  The Federal Circuit in Haines, 
154 F.3d at 1301, held that, in light of the express terms of 
that statute, a survivor has no standing to request review of 
a decision affecting the disability benefits of a veteran on 
the ground of CUE because the survivor is not the disability 
benefits claimant.  Accordingly, a finding of CUE in the May 
1991 rating decision (or any previous rating decisions) is 
not appropriate here.

In addition, the law provides for payment of accrued benefits 
for no more than a two-year period prior to the veteran's 
death.  The veteran died on March 1997.  The appellant 
contends that benefits were "accrued" prior to the December 
1989 effective date for service connection for residuals of a 
back injury.  This period of allegedly accrued benefits is 
more than two years prior to the veteran's death.  Since the 
law pertaining to eligibility for the claimed benefits is 
dispositive of this issue, the appellant's claim must be 
dismissed because of the absence of legal merit or 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).



ORDER

The claim for accrued benefits based on CUE in RO rating 
decisions denying service connection for residuals of a back 
injury from October 1974 to December 1989 is dismissed on the 
basis that the appellant has not filed a claim for which 
benefits can be paid.




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

